UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4802



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TIMOTHY NORRIS EDWARDS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01214-RBH)


Submitted:   January 17, 2007          Decided:     February 14, 2007


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Craig Brown, Florence, South Carolina, for Appellant. Rose Mary
Parham, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a plea agreement, Timothy Norris Edwards pled

guilty to knowingly possessing in and affecting commerce, a firearm

and ammunition, that is, a Rohm .22 caliber revolver and .22

caliber ammunition, all of which had been shipped and transported

in interstate and foreign commerce, while previously having been

convicted   of    a   crime    punishable    by    imprisonment        for   a   term

exceeding   one   year,   in    violation    of    18   U.S.C.   §§     922(g)(1),

924(a)(2), and 924(e) (West 2000 & Supp. 2006). The district court

sentenced Edwards to fifteen months’ imprisonment and three years

of supervised release.        Edwards appealed, and counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

finding no meritorious issues for appeal but raising the adequacy

of the Rule 11 hearing.        Edwards was informed of his right to file

a pro se supplemental brief; however, he has not done so.                    Finding

no reversible error, we affirm.

            Because Edwards did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Fed.

R. Crim. P. 11 hearing is reviewed for plain error.                     See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (holding that

“plain   error    analysis     is   the   proper    standard     for    review    of

forfeited error in the Rule 11 context”).            Our review of the record

leads us to conclude that the district court fully complied with

the mandate of Rule 11 in accepting Edwards’s guilty plea.


                                     - 2 -
          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.*     We

therefore affirm Edwards’s conviction and sentence.     This court

requires that counsel inform Edwards, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Edwards requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Edwards.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




     *
      To the extent Edwards asserted a claim of ineffective
assistance of counsel in his pro se notice of appeal, we decline to
review this issue on direct appeal as counsel’s alleged
ineffectiveness is not apparent from the record.        See United
States v. Baldovinos, 434 F.3d 233 (4th Cir.), cert. denied, 126 S.
Ct. 1407 (2006).

                              - 3 -